UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-4638


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

KEITH PAUL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    David A. Faber,
Senior District Judge. (2:07-cr-00044-2)


Submitted:    March 24, 2014                 Decided:   April 4, 2014


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark William Browning, SHUMAN, MCCUSKEY & SLICER, PLLC,
Charleston, West Virginia, for Appellant. R. Booth Goodwin II,
United States Attorney, Monica D. Coleman, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keith Paul appeals the district court’s order revoking

his supervised release.              Paul contends that the district court

erred    in    denying      his    motion    to   suppress        evidence    allegedly

seized in violation of his Fourth Amendment rights.                          Finding no

reversible error, we affirm.

               We review de novo a district court’s legal conclusions

on a motion to suppress.              United States v. McGee, 736 F.3d 263,

269 (4th Cir. 2013), pet. for cert. filed, ___ S. Ct. ___ (Feb.

14,    2014)    (No.   13-8810).        Paul’s    claim      that    seized       evidence

should have been suppressed fails because the exclusionary rule

does    not    apply   in     supervised     release    revocation         proceedings.

See Pa. Bd. of Prob. & Parole v. Scott, 524 U.S. 357, 365 (1998)

(stating that “exclusionary rule . . . is incompatible with the

traditionally         flexible,      administrative         procedures       of    parole

revocation”); United States v. Armstrong, 187 F.3d 392, 393-95

(4th Cir. 1999) (applying Scott in context of federal supervised

release revocation proceedings).

               We therefore affirm the district court’s order.                         We

dispense       with    oral       argument   because        the    facts     and    legal

contentions      are    adequately      presented      in    the    materials       before

this court and argument would not aid the decisional process.


                                                                                  AFFIRMED


                                             2